          Case 1:20-cv-01992-PEC Document 32 Filed 02/11/21 Page 1 of 3




           In the United States Court of Federal Claims
                                         No. 20-1992C

                                 (E-filed: February 11, 2021) 1

                                               )
    ANDE CORPORATION,                          )
                                               )
                 Plaintiff,                    )
                                               )
    v.                                         )
                                               )
    THE UNITED STATES,                         )
                                               )
                 Defendant,                    )
                                               )
    and                                        )
                                               )
    BODE CELLMARK FORENSICS,                   )
    INC.,                                      )
                                               )
                  Intervenor-defendant.        )
                                               )

                                             ORDER

       On January 13, 2021, pursuant to the court’s December 30, 2020 order, ECF No.
12, the parties filed their joint status report which included a motion to amend the
schedule in this matter. See ECF 22. Therein, the parties report on the status of the on-
going internal agency investigation concerning the procurement at issue in this bid
protest, and propose an amended schedule to accommodate the same. Id. at 1-2.

       In addition, the court notes that its December 30, 2020 order included the
following footnote:

1
        This order was issued under seal on January 14, 2021. See ECF No. 25. Pursuant to ¶ 1
of the ordering language, the parties were invited to identify source selection, proprietary or
confidential material subject to deletion on the basis that the material was protected/privileged.
No redactions were proposed by the parties. See ECF 28 at 4 (joint status report). Thus, the
sealed and public versions of this order are identical, except for the publication date and this
footnote.
         Case 1:20-cv-01992-PEC Document 32 Filed 02/11/21 Page 2 of 3




       During the status conference the court proposed January 8, 2021, as the date
       on which the parties would file a joint status report. Upon further reflection,
       the court determined that a transcript of the status conference would aid the
       parties in ensuring that all information relayed to the court was complete and
       accurate. Accordingly, the court has ordered a transcript to be available on
       the court’s docket by January 11, 2021. The joint status report will be due
       on January 13, 2021, in order to give the parties time to review that transcript
       before filing the joint status report.

ECF No. 12 at 3 n.1. The court has subsequently learned that it is unable to provide the
parties access to the court-ordered transcript for a period of ninety days. The court
apologizes for any confusion this error caused, and has omitted the deadline for the
parties to review the transcript in the amended schedule. Should either party believe that
the information relayed to the court in the initial status conference needs to be clarified,
that party may order a copy of the transcript and file a status report with the court
providing those clarifications. All other aspects of the court’s December 30, 2020 order
remain in effect.

       Accordingly, for good cause shown, the court AMENDS the schedule, as follows:

       (1)    On or before February 3, 2021, the parties are directed to FILE a joint
              status report to include:

              (a)    the status of the on-going internal agency investigation;

              (b)    the parties’ positions on whether a revised schedule for filing the
                     administrative record (AR) and the parties’ motions for judgment on
                     the AR is warranted; and

              (c)    whether any redactions are required before the court makes this
                     order publicly available, and if so, attaching an agreed- upon
                     proposed redacted version of the order;

       (2)    On or before February 5, 2021, defendant is directed to FILE the AR;

       (3)    On or before February 19, 2021, plaintiff is directed to FILE its motion
              for judgment on the AR;

       (4)    On or before March 5, 2021, defendant and intervenor-defendant are
              directed to FILE their responses to plaintiff’s motion and their cross-
              motions for judgment on the AR;


                                              2
  Case 1:20-cv-01992-PEC Document 32 Filed 02/11/21 Page 3 of 3




(5)   On or before March 12, 2021, plaintiff is directed to FILE its reply in
      support of its motion and its responses to defendant’s and intervenor-
      defendant’s motions; and

(6)   On or before March 19, 2021, defendant and intervenor-defendant are
      directed to FILE their replies in support of their motions.

IT IS SO ORDERED.



                                        s/Patricia E. Campbell-Smith
                                        PATRICIA E. CAMPBELL-SMITH
                                        Judge




                                    3
